Citation Nr: 1426753	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-00 151A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, depression, or anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the Veteran's petition to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  In January 2007, jurisdiction over the Veteran's claims file was transferred from the St. Paul RO to the RO in Des Moines, Iowa.  

In December 2009, the Board reopened the Veteran's claim and remanded the case on its merits.  Following the completion of the notification and evidentiary development directed in the remand, the Board denied the Veteran's claim in October 2012.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), and in October 2013, the Veteran's representative and VA's General Counsel filed a Joint Motion to Vacate and Remand the Board's October 2012 decision.  The Court granted the joint motion in October 2013 and remanded the Veteran's claim.  The basis for the joint motion was the Board's failure to consider the Veteran's diagnoses of a psychosis not otherwise specified and panic disorder without agoraphobia in its October 2012 denial of service connection for PTSD.  

In that connection, the Board notes that the Court has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran initially filed his claim seeking service connection for a variety of psychiatric disabilities, including "manic depression," anxiety, and PTSD.  The RO adjudicated the psychiatric disability claims separately, including separate claims for service connection for both anxiety and depression, but the Veteran perfected an appeal only as to his claim of service connection for PTSD.  In addition, during the course of the instant appeal, the Veteran filed a separate claim seeking service connection for bipolar disorder.  The RO denied this claim in June 2008, and the Veteran did not appeal the denial.  However, as the parties acknowledged in their October 2013 joint motion, the Veteran has also been diagnosed with both psychosis not otherwise specified and panic disorder without agoraphobia.  These diagnoses were not specifically addressed by the unappealed RO decisions.  Thus, to comply with the October 2013 joint motion, the Board concludes that the service connection claim over which the Board now has jurisdiction is accurately characterized as one for service connection for an acquired psychiatric disorder other than bipolar disorder, depression, and anxiety disorder.  This appeal therefore includes service connection for PTSD, a psychosis not otherwise specified, and panic disorder without agoraphobia.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder other than bipolar disorder, depression, and anxiety disorder.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Regarding the Veteran's claim for service connection for service connection for an acquired psychiatric disorder other than bipolar disorder, depression, and anxiety disorder, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA treatment providers, as well as VA examinations conducted in February 2006, February 2008, and March 2010.  The Veteran's service treatment records are silent as to any psychiatric diagnoses.  Since his separation from service, the Veteran has been seen many times for treatment.  As relevant to the current appeal, the Veteran was first diagnosed with a psychosis not otherwise specified in March 2007.  Since that time, he has been assigned a diagnosis of psychosis (or psychotic disorder) on multiple occasions, including in October 2007, March 2009, April 2009, November 2009, and July 2010.  In addition, the Veteran was diagnosed with panic disorder without agoraphobia at the March 2007 and October 2007 VA treatment visits.  (He has also been assigned a separate diagnosis of antisocial personality disorder, which has been identified by multiple treatment providers as his "primary" diagnosis.)  

The Veteran was afforded VA examinations in February 2006, February 2008, and May 2010.  The February 2006 examiner recounted the Veteran's reported military, social, and medical history in considerable detail.  The Veteran also stated at the examination that he had a criminal past and had been arrested nearly 50 times prior to entering active duty, primarily for automobile theft.  The examiner noted the Veteran's complaints of depression pre-dating service, as well as symptoms of anxiety and depression at the time of examination, and noted that he abused multiple drugs, including street drugs and alcohol.  The examiner noted that psychological test results suggested "an attempt to over-endorse symptoms" and were thus unreliable.  The examiner diagnosed the Veteran with polysubstance dependence, depressive disorder, and anxiety disorder, as well as antisocial personality disorder and narcissistic personality disorder.  The examiner opined that the Veteran's antisocial personality disorder "appears to be his main diagnosis."  

The Veteran again underwent VA examination in February 2008, at which time he reported that his childhood was uneventful, with no severe abuse.  The examiner diagnosed the Veteran with bipolar disorder and alcohol dependence, as well as antisocial personality disorder, with the antisocial personality disorder as the Veteran's "primary diagnosis."  The Veteran was examined again by VA in May 2010.  At that time, the examiner noted the Veteran's "pattern of poor adjustment to military life" and opined that this was evidence of antisocial personality disorder.  Regarding the Veteran's reported symptoms, the examiner assigned diagnoses of bipolar disorder and alcohol dependence, as well as antisocial personality disorder.  In a September 2010 addendum, the examiner clarified that, in light of his history and clinical presentation, it is most likely that the Veteran's symptoms are explained by his diagnosis of antisocial personality disorder and bipolar disorder.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

Here, the Board finds the etiological discussion provided by the VA examiners to date to be inadequate, given the Veteran's diagnosis of both psychosis not otherwise specified and panic disorder without agoraphobia, as described above.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision as to these clinical assessments and must therefore remand to obtain a further VA medical examination and opinion regarding a diagnosis and etiological opinion concerning the Veteran's claimed acquired psychiatric disorder.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

On remand, the Veteran must be afforded a VA examination in order to obtain a current psychiatric diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnosis of psychosis or psychotic disorder in October 2007, March 2009, April 2009, November 2009, and July 2010 and the diagnosis of panic disorder without agoraphobia at March 2007 and October 2007 VA treatment visits.  In addition to conducting a psychiatric examination, the designated examiner must provide a medical nexus opinion with respect to any identified acquired psychiatric disorder(s).  The opinion must address whether the Veteran has an acquired psychiatric disorder-in particular, psychosis not otherwise specified or panic disorder without agoraphobia-that is attributable to his active military service.  Such an opinion is important in view of the evidence contained in the Veteran's post-service treatment records, which suggests that on various occasions he has been diagnosed with both psychosis not otherwise specified and panic disorder without agoraphobia.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination by a psychiatrist or psychologist and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences psychosis not otherwise specified or panic disorder without agoraphobia.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and assign diagnoses for each acquired psychiatric disorder the Veteran experiences.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any current acquired psychiatric disorder that is related to his active military service-in particular, whether he experiences psychosis not otherwise specified or panic disorder without agoraphobia that is related to his time in service.  The examiner must discuss the assessments of psychosis made in March 2007, October 2007, March 2009, April 2009, November 2009, and July 2010, as well as the assessment of panic disorder without agoraphobia made in May 2007 and October 2007, in the context of any negative opinion.  All opinions must be set forth in detail and explained in the context of the record.

2.  The agency of original jurisdiction (AOJ) must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

